This is an appeal taken by the defendant in a mortgage foreclosure case from an order entered after final decree therein granting to the complainant-purchaser of the mortgaged property at the foreclosure sale, a writ of assistance to put the petitioner for the writ of assistance in possession of the lands described in the foreclosure decree and master's deed. After a hearing upon the application for the writ, the chancellor entered an order by which he directed that the defendant deliver possession to the purchaser of the premises described in the foreclosure decree, and that a writ of assistance be issued to place such purchaser in possession.
The record shows that the defendant (appellant here) was accorded a full and fair opportunity to be heard on every point in controversy between him and the complainant-mortgagee, and that the court adjudicated the issues only after full hearing and consideration of all the facts. The final decree was, as against the defendant, Brown, a party to the cause, conclusive of the purchaser's right to be placed in possession of the mortgaged property as described in the pleadings and final decree. So the order appealed from, which was to deliver possession and for a writ of assistance was proper. See Hair v. Commercial Bank of Live Oak, 112 Fla. 499, 152 Sou. Rep. 180 (opinion filed October 28, 1933, at the present term).
Affirmed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BUFORD, J., concur in the opinion and judgment. *Page 430